Exhibit 10.42

 

A MARK OF [**] IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS

BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN

APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER

RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

   LOGO [g48375g0223085155553.jpg]         

 

Opening Transaction

SUPPLEMENTAL CONFIRMATION

 

To:   

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From:    Wells Fargo Bank, National Association Subject:    Accelerated Stock
Buyback Date:    December 9, 2015

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Wells Fargo Bank, National
Association (“Wells Fargo”) and Fifth Third Bancorp (“Counterparty”) (together,
the “Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between Wells Fargo and Counterparty as of
the relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of January 22, 2015 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:      December 9, 2015 Forward Price Adjustment Amount:      [**]*
Calculation Period Start Date:      December 10, 2015 Scheduled Termination
Date:      March 10, 2016 First Acceleration Date:      [**]* Prepayment Amount:
     USD 215,000,000 Prepayment Date:      December 14, 2015 Initial Shares:
     9,248,482 Shares; provided that if, in connection with the Transaction,
Wells Fargo is unable to borrow or otherwise acquire a number of Shares equal to
the Initial Shares for delivery to Counterparty on the Initial Share Delivery
Date, the Initial Shares delivered on the Initial Share Delivery Date shall be
reduced to such number of Shares that Wells Fargo is able to so borrow or
otherwise acquire, and Wells Fargo shall use reasonable good faith efforts to
borrow or otherwise acquire a number of Shares equal to the shortfall in the
Initial Share Delivery and to deliver such additional Shares as soon as
reasonably practicable. The aggregate of all Shares delivered to Counterparty in
respect of the Transaction pursuant to this paragraph shall be the “Initial
Shares” for purposes of “Number of Shares to be Delivered” in the Master
Confirmation. Initial Share Delivery Date:      December 14, 2015 Ordinary
Dividend Amount:      [**]* Scheduled Ex-Dividend Dates:      December 29, 2015

*    CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY
WITH THE

SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Termination Price:      [**]* Additional Relevant Days:      The 5th Exchange
Business Days immediately following the Calculation Period.

3. Counterparty represents and warrants to Wells Fargo that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

[Remainder of Page Intentionally Blank]

 

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE

SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Wells Fargo) correctly sets forth the terms of the agreement
between Wells Fargo and Counterparty with respect to any particular Transaction
to which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to CorporateDerivativeNotifications@wellsfargo.com..

 

Yours faithfully, WELLS FARGO BANK, NATIONAL ASSOCIATION By:  /s/ Cathleen Burke
Title:  Managing Director

 

Agreed and Accepted By: FIFTH THIRD BANCORP By:  /s/ Brennen Willingham
Title:  Vice President

[Signature Page to Supplemental Confirmation]